Title: From George Washington to John Hanson, 6 June 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Head Quarters 6th June
                     1782
                  
                  I have the Honor to transmit to your Excellency, for the
                     Observation of Congress, the inclosed Correspondence, which passed between Sir
                     Guy Carleton and myself, in Consequence of the Resolution of Congress, conveyed
                     to me by the Minister of War, refusing a passport for Mr Morgan to go to
                     Philadelphia with Dispaches from the British Commander in Chief.
                  No mention of his dispatches has been made since mine of the 21st
                     of May—nor any thing passed between us since Sir Guy’s Letter to me of the 23d.
                  It may be in the power of Congress to account for this silence
                     better than I can. With great Esteem & Respect I have the Honor to be
                     Sir Your Excellencys Most Obedient & most humble Servant
                  
                     Go: Washington
                     
                  
               